Citation Nr: 1241512	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  10-34 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for disability of the middle and lower back.  


ATTORNEY FOR THE BOARD

N. L. Rippel



INTRODUCTION

The Appellant had active naval service from September 6, 1995, to September 7, 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, (brokered from the RO in Roanoke RO).  Jurisdiction is with the Roanoke, RO.


FINDINGS OF FACT

1.  A disability of the middle and lower back is not attributable to appellant's period of service ending on August 28, 2005.

2.  The Appellant had naval service from September 6, 1995, to September 7, 2006; however, his service from August 29, 2005, to September 7, 2006, has been characterized by an Other Than Honorable Discharge in lieu of trial by court martial.

3.  There is no evidence of the Appellant 's insanity at the time that he committed any offense causing his discharge from service in September 2006.


CONCLUSION OF LAW

The Appellant does not have a disability of the middle and lower back that is the result of disease or injury incurred in or aggravated by qualifying active service.  38 U.S.C.A. §§ 101(2), 101(18), 1101, 1112, 5107, 5303 (West 2002); 38 C.F.R. §§ 3.1, 3.12, 3.303, 3.307, 3.309, 3.354 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2011)), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

As will be discussed in further detail below, the outcome of this appeal turns partly on the character of discharge for the Appellant's second period of service.  The issue is preliminary in nature compared to the merits of the appellant's claim for VA compensation benefits.  Although the legal conclusion turns on the interpretation of the bars to VA benefits as set forth in the laws and regulations, the United States Court of Appeals for Veterans Claims (Court) has held that veteran status is one of the five elements of a claim.  See Dingess, supra.  Additionally, the Court has addressed the adequacy of VCAA notice in cases concerning the character of discharge.  See Dennis v. Nicholson, 21 Vet. App. 18 (2007).

In September 2008, the RO sent to the Appellant a letter informing him that his service had been characterized as less than honorable by the service department.  The RO then requested that the appellant provide information regarding the events that led to his discharge, to include any supporting statements or evidence, as well as a statement indicating why he believed his service was honorable.  The Appellant did not respond to that letter.  In October 2008, the appellant was sent a letter informing him as to the aspects of the VCAA.  In a January 2009 letter to the Veteran, the RO indicated that the evidence of record his service from August 29, 2005, to September 7, 2006, was under dishonorable conditions for VA purposes and is a bar to VA benefits for that period.  

Here, the Board finds that the Appellant was afforded a meaningful opportunity to participate in the development of his claim.  He was requested to provide details concerning the circumstances that led to his discharge.  The Appellant provided no response to the RO's request for further information.  The Board notes that "the duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Further, in his August 2010 substantive appeal, the Appellant indicated that he had 10 years of honorable service, regardless of his discharge.  Accordingly, in light of the information contained in the letters, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issue on appeal.  The claims folder contains the Appellant's service treatment records (STRs) and there is no indication that additional records are available.  To the contrary, a March 2012 cover letter from the Captain James A. Lovell Federal Health Care Center on the STR file indicates that no further records exist at that facility for the Appellant.  Although there are no records documenting the events that led to the Veteran 's other-than-honorable discharge, it does not appear that those records are available or forthcoming.  The Appellant elected to not have a hearing in his case. 

The Appellant was not provided with a VA medical examination in regard to the claim.  It is undisputed that he had treatment for the alleged disability during his second and non-qualifying period of service.  As to the initial period of service, there is no duty on the part of VA to provide any additional assistance such as requesting a medical examination or opinion, because as in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the Appellant has been advised of the need to submit competent medical evidence indicating that he has the disorder in question, and further substantiating evidence suggestive of a linkage between his active service or a service-connected disorder and the currently claimed disorder.  The Appellant has not done so, and no evidence thus supportive has otherwise been obtained.  There was no indication of middle or low back disability in his first period of service and no current treatment notes, either from VA or a private provider.  Moreover, although he has asserted that he had back problems during that period of service, an October 2004 examination report reflects a clinically normal spine as well as his report of no recurrent back pain or any back problem.  

Here, as in Wells, the record as a whole, after due notification, advisement, and assistance to the Appellant under the VCAA, does not contain competent evidence to suggest that the Veteran has a current middle or low back disability which is in any way related to his qualifying period of service.  Given these matters of record, there is no competent evidence that the aforementioned claimed condition may be associated with the claimant's active service or a service-connected disorder.  38 U.S.C.A § 5103A(d) ; cf. Charles v. Principi, 16 Vet. App. 370 (2002).  Under such circumstances, there is no duty to provide an examination or to obtain a medical opinion.  Id.   

II.  Legal Criteria

In order to receive VA benefits, a payee must be a "veteran," which is defined, in part, as "a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable."  38 U.S.C.A. § 101(2) (West 2002); see 38 C.F.R. § 3.1(d) (2012).  Thus, a discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101(18) (West 2002); 38 C.F.R. § 3.12(a) (2012). 

The provisions of 38 C.F.R. § 3.12(b) set out conditions under which discharge or release from service constitutes a bar to the payment of pension or compensation benefits.  Specifically, there are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c), and regulatory bars listed in 38 C.F.R. § 3.12(d).

As to the statutory bars, benefits are not payable where the former service member was discharged or released under one of the following conditions: (1) as a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) by reason of the sentence of a general court-martial; (3) resignation by an officer for the good of the service; (4) as a deserter; (5) as an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and (6) by reason of a discharge under other than honorable conditions issued as a result of an absence without official leave (AWOL) for a continuous period of at least 180 days (with specified exceptions to this condition).  38 C.F.R. § 3.12(c). 

VA regulations further provide that a discharge or release because of one of the following offenses is considered to have been issued under dishonorable conditions: (1) acceptance of an undesirable discharge to escape trial by general court martial; (2) mutiny or spying; (3) an offense involving moral turpitude (including, generally, conviction of a felony); (4) willful and persistent misconduct (this includes a discharge under "other than honorable conditions", if it is determined it was issued because of willful and persistent misconduct.  A discharge because of a minor offense, however, will not be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious); (5) homosexual acts involving aggravating circumstances or other factors affecting the performance of duty.  38 C.F.R. § 3.12(d).

The payment of VA compensation or pension benefits will not be barred if it is found that the person was insane at the time of committing the offense causing such discharge or release or unless otherwise specifically provided in law and regulation.  38 U.S.C.A. § 5303(b).  An insane person is one (1) who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or (2) who interferes with the peace of society; or (3) who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a) (2012). 

Service connection may be established where the evidence demonstrates that an injury or disease resulting in disability was contracted in the line of duty coincident with active service, or if preexisting such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) .

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection presupposes a current diagnosis of the claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the "current disability" requirement is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim."  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

III.  Analysis

At the outset, the Board notes that the Appellant's DD Form 214 reflects active duty service from September 6, 1995, to September 7, 2006, at which time he was discharged under other than honorable conditions in lieu of trial by court-martial.  Generally, an entire period of service constitutes one period of service, and entitlement to benefits will be determined by the character of the final termination of such period of service.  See 38 C.F.R. § 3.13(b) (2012).  An exception to the general rule is set forth in 38 C.F.R. § 3.13(c), which provides that "a person shall be considered to have been unconditionally discharged or released from active military, naval or air service when the following conditions are met: (1) The person served in the active military, naval or air service for the period of time the person was obligated to serve at the time of entry into service; (2) [t]he person was not discharged or released from such service at the time of completing that period of obligation due to an intervening enlistment or reenlistment; and (3) [t]he person would have been eligible for a discharge or release under conditions other than dishonorable at that time except for the intervening enlistment or reenlistment."

Here, the evidence of record shows that the Appellant initially enlisted for a period of service commencing September 6, 1995, and subsequently reenlisted in August 2003.  He reenlisted again as reflected in an immediate reenlistment contract dated August 25, 2005, for a period of four years scheduled to expire August 24, 2009.  In a September 2008 administrative decision, the RO determined that the appellant's service from September 6, 1995, through August 28, 2005, is considered to have been under honorable conditions for VA purposes.  It also determined that the discharge for the period of service from August 29, 2005, to September 7, 2006, is considered to have been under dishonorable conditions for VA purposes and is a bar to VA benefits.  

As to the period of service from September 6, 1995, through August 28, 2005, the Board notes that there is no record of findings, treatment or complaints related to middle or low back disability in the STRs.  An October 2004 physical examination report in the STRs shows a clinically normal spine and indicates that the Appellant denied recurrent back pain or any back problem.  These treatment records include those from his initial training at Great Lakes as well as from his period aboard the USS Eisenhower.  Additionally, although the Appellant contends that he has current disability, he has submitted no medical records showing current treatment or abnormality of the middle or low back.  

As to his period of service beginning in late August 2005, the Appellant was seen at the Great Lakes clinic in July 2006 for low back pain with no reported trauma.  In a report of August 2006 examination for separation, he reported low back pain of two years duration and listed his mediations as including naproxen and flexural.  The assessment was intermittent low back pain of two years duration, not considered disabling.  

In his VA claim field in September 2008, the Appellant asserted that he began having lower and middle back pain in service and it got worse over the years due to moving food and services and walking and running on no-skid carrier surfaces.  He now has daily pain and cannot even walk at times due to the pain.  He asserted that his treatment began in June 2006.  In his January 2010 notice of disagreement, he asserted that he injured his back on the Eisenhower and sought treatment in 1998.  The medical personnel aboard the ship had him do stretches which aggravated the injury.  He also tool Motrin.  He did not want to keep visiting the medical office because he had many duties onboard ship.  In 2006, at when he went to Great Lakes, he was able to go to the doctor and get treatment.  He stated that he was told by a chiropractor this pain would be with him for life.  In his August 2010 substantive appeal, he urged that he has constant current back pain and that it began in service.  

In this case, there is no dispute that Appellant is competent to report symptoms such as pain in his back because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Moreover, it is undisputed that he did report back problems in July and August 2006, in his second period of service.  Furthermore, the Board has no reason to doubt the Appellant 's subjective complaints of current back pain and finds such assertions credible.  However, symptoms, such as pain alone, without a diagnosed or identifiable underlying malady or condition, do not, in and of themselves, constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999). 

To the extent the appellant contends that he has a back disability, such statements do not constitute competent evidence.  The record does not reflect that appellant has the medical training necessary to render medical opinions.  That is, they are not competent to link the appellant's complaints to a diagnosed back disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 38 C.F.R. § 3.159(a)(1) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the Board finds the opinions of the Appellant concerning the presence of a chronic back disability are of no probative value. 

The Appellant has been accorded ample opportunity to present evidence in support of his claim, i.e., competent evidence of a middle and low back disability.  He has failed to do so.  See 38 U.S.C.A. § 5107(a) [it is the claimant's responsibility to support a claim for VA benefits].  The Court has held that "[t]he duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

In the absence of competent evidence of a middle and low back disability at any time during the appeal period, service connection may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) & Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].  See also McClain v. Nicholson, 21 Vet. App. 319 (2007).  Accordingly, a current disability has not been demonstrated, and the appellant's claim fails on this basis alone.  In the absence of a current disability, there is no need to discuss the third Shedden element (a nexus between the claimed in-service disease or injury and the current disability).  

In conclusion, for the reasons and bases expressed above, the Board finds that the preponderance of the evidence is against the Appellant's claim of entitlement to service connection for a middle and low back disability.  The benefit sought on appeal is accordingly denied.

As to the period of service beginning August 29, 2005, because the Appellant accepted an undesirable discharge to escape trial by court martial, his service from for that period is considered to have been dishonorable for VA purposes and he is therefore barred from receiving VA compensation benefits for disability resulting from disease or injury incurred or aggravated during service from August 29, 2005, to September 7, 2006.  See 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.12(d).

In finding that the Appellant is considered to have been discharged from the pertinent period of service under dishonorable conditions for VA purposes, only a showing of insanity as required under 38 U.S.C.A. § 5303(b) and 38 C.F.R. § 3.354(a) will overcome the character of discharge and consequent bar to benefits.  38 C.F.R. § 3.12(b).  In this regard, the Board notes that the burden is on the claimant to submit competent medical evidence that he was insane at the time of his offenses.  See Stringham v. Brown, 8 Vet. App. 445, 449 (1995).

Here, the Appellant does not assert, nor does the record suggest, that the bar to benefits should be overturned because he was insane at the time that he committed the offense causing his discharge.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  Indeed, the Appellant has provided no details regarding the circumstances leading to his discharge despite being specifically requested to do so.  There is no evidence that he was insane at the time he committed any offense causing his discharge.

In light of the foregoing, the Board finds that the Appellant's discharge from naval service for the period from August 29, 2005, to September 7, 2006, was issued under dishonorable conditions for VA purposes.  Because the discharge was not under conditions other than dishonorable, the discharge acts as a bar to the receipt of VA compensation benefits for any disability resulting from disease or injury incurred or aggravated during that period of service.  Accordingly, and because such disease was not shown during the period of honorable service or within the one-year post-service presumption of 38 C.F.R. §§ 3.307, 3.309, the appeal must be denied.  An exception is not warranted because there is no evidence to suggest that the appellant was insane at the time of the offense causing his discharge.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Appellant's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102.


ORDER

Service connection for disability of the middle and lower back is denied.  



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


